Citation Nr: 9934033	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a increased (compensable) rating for 
residuals of bilateral otitis media, currently rated as 
noncompensable.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
service connected residuals of bilateral otitis media and 
service connection for bilateral hearing loss.  The veteran 
filed a timely notice of disagreement and substantive appeal 
regarding these issues, and his appeal has been perfected for 
presentation to the Board.  

When the veteran's claim was first presented to the Board in 
April 1998, both issues were remanded for additional 
development.  The appeal has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran is service connected for bilateral otitis 
media, which was first incurred during active military 
service.  

2.  The veteran's bilateral otitis media is manifested by 
some scarring of the left tympanic membrane, but is without 
an ongoing suppurative process or aural polyps.  

3.  The veteran has a current diagnosis of bilateral 
sensorineural hearing loss.  

4.  The preponderance of the evidence is against a causal 
relationship between the veteran's bilateral otitis media and 
his bilateral hearing loss.  

5.  The veteran's bilateral hearing loss was not first 
incurred or aggravated during military service, or within a 
year thereafter, and is not causally related to a disease or 
injury incurred therein.  


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for the veteran's 
bilateral otitis media is not warranted by the evidence of 
record.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.31, 4.85-4.87, 
Diagnostic Codes 6200 et seq. (1999).  

2.  Service connection for bilateral sensorineural hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
disqualifying defects of the ears at the time of his August 
1945 service entrance examination.  His hearing was within 
normal limits for both ears, and he was accepted as fit for 
service.  However, by August 1946, he was being treated for 
an infection of the right ear.  His right ear hearing acuity 
had declined to 10/15 on the whispered word hearing test.  
Both otitis media and otitis externa of the right ear were 
diagnosed.  A diagnosis of otitis media of the left ear was 
later added.  Left ear hearing acuity remained at 15/15 
during his treatment.  With hospitalization and treatment, he 
made a full recovery.  On his January 1947 service separation 
examination, the veteran's hearing was 15/15 bilaterally on a 
whispered word hearing test.  His prior diagnosis of and 
treatment for bilateral otitis media was also noted.  

A VA general medical examination was afforded the veteran in 
February 1947; also, a consultation examination of the ears 
was afforded him in April 1947.  A healed scar was noted in 
the posterior inferior quadrant of the right ear, and an old 
healed perforation of the posterior inferior quadrant was 
observed in the left ear.  Audiological testing revealed 
20/20 hearing acuity bilaterally on spoken word and whispered 
word tests, although "negligible" hearing loss of the left 
ear was diagnosed.  No hearing loss was diagnosed in the 
right ear.  

The veteran filed a claim in September 1991 for an increased 
rating for his service connected residuals of bilateral 
otitis media, and for service connection for bilateral 
hearing loss.  

An initial VA compensation examination was afforded the 
veteran in November 1991.  He reported a history of bilateral 
ear infection during service; the examiner suspected this 
disorder was otitis externa.  No difficulty with his ears 
since service, aside from progressive bilateral hearing loss, 
was reported by the veteran.  At the time of the examination, 
both his auditory canals were clear, and both tympanic 
membranes were intact and mobile.  No active infection was 
seen at that time.  Severe bilateral sensorineural hearing 
loss was diagnosed.  

On the authorized audiological evaluation in December 1991, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
75
105
105+
LEFT
45
60
85
105+
105+

Speech audiometry revealed speech recognition ability of 26 
percent in the right ear and of 30 percent in the left ear.  
His bilateral hearing loss was described as severe and 
primarily sensorineural in nature.  No cause or date of onset 
was indicated by the medical examiner.  

In an April 1992 rating decision, the RO denied the veteran's 
claim for a compensable rating for his residuals of bilateral 
otitis media, and for service connection for bilateral 
hearing loss.  The veteran filed a March 1993 notice of 
disagreement and a May 1993 substantive appeal regarding 
these determinations, and this appeal was commenced.  

In support of his appeal, the veteran submitted private 
audiological treatment notes from 1986 onward.  A private 
physician treated the veteran in March 1986 for sudden 
hearing loss syndrome in the right ear, accompanied by 
nausea, vomiting, and vertigo.  Date of onset was thought to 
be three weeks prior.  Audiological testing revealed 
extensive hearing loss bilaterally.  The remainder of the 
veteran's private medical records confirm a finding of 
extensive bilateral hearing loss; however, no indication is 
given that this was incurred in or aggravated by service, or 
is due to or the result of bilateral otitis media.  

The veteran has also received VA medical treatment, beginning 
in November 1992, for audiological problems.  He had 
bilateral cleaning of his ears and canals.  Minimal 
exfoliated epithelium was observed and removed.  The 
veteran's bilateral hearing aids were also periodically 
serviced by the VA.  A CT scan of his head was performed in 
September 1995 at a VA medical facility.  Sclerotic changes, 
with obliteration of mastoid air cells, consistent with 
mastoiditis, principally on the left, were observed.  No 
evidence was seen of focal erosive or expansive lesion of 
either acoustic canals.    

Another VA audiological examination was afforded the veteran 
in April 1994.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
70
90
LEFT
75
70
60
80
80

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 70 percent in the left ear.  
A remote history of left tympanic membrane perforation was 
also noted.  Also, the veteran reported a history of noise 
exposure both in service and on the job post-service, as well 
as intermittent bilateral tinnitus, with onset approximately 
10 years prior.  

A third VA audiological examination was performed in July 
1997.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
75
95
LEFT
80
70
70
75
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear.  
A history of hazardous noise exposure, both during and post-
service, was noted, as was a family history of hearing loss.  
The veteran also reported his in-service instance of otitis 
media, which responded positively to treatment.  He has had 
some subsequent mild infections of the ears, but these have 
all responded to treatment.  The VA audiologist thought it 
likely that the veteran's hearing loss was at least partly 
due to noise exposure, although the history of otitis media 
could also be a factor.  However, the audiologist ultimately 
deferred these determinations to a medical doctor.  A VA 
physician reviewed the veteran's case that same month.  Based 
on the veteran's reported history, the VA physician thought 
the veteran had bilateral otitis externa in service which is 
not related to his current severe bilateral hearing loss.  

When this appeal was first presented to the VA in April 1998, 
both issues were remanded for additional development.  A new 
VA audiological examination was afforded the veteran in May 
1998.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
75
95
LEFT
75
70
70
75
80

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 56 percent in the left ear.  

That same month, an examination of the veteran's bilateral 
ears was also performed by the same VA physician who had 
examined the veteran in July 1997.  The veteran's right 
auditory canal was clear, and the right tympanic membrane was 
intact and mobile.  The left auditory canal was also clear, 
and the left tympanic membrane was intact and mobile, but 
also scarred with a calcareous plaque present.  The VA 
medical doctor reviewed the veteran's medical history and 
stated he "seriously [doubted] that his hearing loss is 
secondary to his otitis externa and possible otitis media."  

Another VA medical examination of the bilateral ears was 
afforded the veteran in January 1999; this same examiner had 
also evaluated the veteran in May 1998.  Both auditory canals 
were noted to be clear, and both tympanic membranes were 
intact and mobile; however, the left membrane was markedly 
scarred.  Severe bilateral sensorineural hearing loss was 
diagnosed.  In the examiner's opinion, the veteran's hearing 
loss was not related to his otitis externa or otitis media, 
or his military service.  Onset of his hearing loss dated 
back to approximately 1954, in the examiner's opinion.  

The RO considered the additional evidence added to the 
record, and in an August 1999 rating action, continued the 
prior denial of service connection for bilateral hearing 
loss.  The RO also maintained the veteran's noncompensable 
rating for bilateral otitis media.  The claim was then 
returned to the Board.  

Analysis
I.  Increased rating - bilateral otitis media

The veteran seeks an increased (compensable) rating for 
service connected bilateral otitis media.  His increased 
rating claim for a service connected disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that if a veteran claims that a service connected disability 
has become worse, then the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases where, after a careful consideration of all 
evidence, a reasonable doubt arises as to the degree of 
disability, that reasonable doubt must be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).  However, when assessing the 
degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  38 
C.F.R. § 4.14 (1999).  

The provisions of the rating schedule for determining the 
disability evaluations for hearing impairment and diseases of 
the ears were changed effective June 10, 1999.  64 Fed. Reg. 
25209 (May 11, 1999).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the veteran 
is entitled to evaluation of his increased rating claim under 
both the new and the old criteria.  The RO reconsidered his 
claim under all applicable laws and regulations in August 
1999; nevertheless, his claim remained denied, and his appeal 
continued.  

The veteran's service connected bilateral otitis media is 
currently evaluated under Diagnostic Code 6200, for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma.  
Under this code, a 10 percent rating is warranted during 
suppuration, or with aural polyps.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (1999).  Prior to the 1999 regulatory 
changes, a 10 rating was awarded for continuance of the 
suppurative process.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(1998).  A 10 percent rating is the maximum schedular rating 
indicated under both the old and new codes.  While a 
noncompensable rating is not provided under either code, old 
or new, a zero percent evaluation may nonetheless be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  

Review of the evidence indicates a preponderance of the 
evidence is against a compensable rating for the veteran's 
service connected bilateral otitis media.  

Under both the old and new codes, a compensable evaluation is 
predicated upon a continuation of the suppurative process.  
However, the evidence of record does not demonstrate that the 
veteran has any ongoing discharge from either ear.  VA 
medical examination reports from November 1991, April 1994, 
July 1997, May 1998, and January 1999 are all negative for 
any chronic suppurative process of either ear.  His bilateral 
auditory canals have been diagnosed as clear on all occasions 
of record.  The veteran's private medical records also do not 
contain any evidence of any suppuration of the auditory 
canals.  

The new rating criteria, as noted above, also provide for a 
compensable rating if aural polyps are present; however, 
aural polyps have not been reported in the medical evidence 
of record.  A September 1995 VA CT scan of the veteran's head 
was negative for any focal erosive or expansive lesions of 
either acoustic canal.  Overall, the preponderance of the 
medical evidence is against an increased (compensable) rating 
under either the old or new criteria for the veteran's 
service connected bilateral otitis media.  

The veteran has repeatedly asserted that his bilateral otitis 
media results in bilateral hearing loss; severe bilateral 
sensorineural hearing loss has been established in the 
medical record since the mid 1980's.  Both Diagnostic Code 
6201, for chronic catarrhal otitis media, effective prior to 
June 10 1999, and Diagnostic Code 6201, for chronic 
nonsuppurative otitis media with effusion (serous otitis 
media), effective June 10, 1999, provide for evaluation of 
certain types of otitis media based on loss of hearing.  
However, a nexus between his service connected otitis media 
and bilateral sensorineural hearing loss is not reflected in 
the medical evidence, and neither catarrhal or serous otitis 
media have been diagnosed in the present case.  The claim was 
specifically remanded by the Board in April 1998 to address 
this issue, and a VA examiner expressed "serious doubt that 
[the veteran's] hearing loss is secondary to his otitis 
externa and possible otitis media."  In January 1999, after 
again examining the veteran and considering his medical 
history, this same examiner stated the veteran's bilateral 
sensorineural hearing loss was not related to his otitis 
externa or otitis media.  In the absence of any medical 
evidence to the contrary, this expert opinion is accepted by 
the Board.  While the veteran has asserted to the contrary, 
he, as a layperson, is not qualified to offer expert medical 
evidence.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].   

While the veteran is entitled to evaluation of his increased 
rating claim under other diagnostic codes potentially 
analogous to his claim, the evidence of record does not 
suggest the veteran's service connected disability is more 
appropriately evaluated under any other diagnostic code for 
disabilities of the ear.  38 C.F.R. §§ 4.20, 4.85-4.87 
(1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral disability of the ears 
has required no recent periods of hospitalization, and is not 
shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for an increased (compensable) rating, under 
either the old or new criteria, for his service connected 
bilateral otitis media.  The claim must therefore be denied.  

II.  Service connection - bilateral hearing loss

The veteran seeks service connection for bilateral 
sensorineural hearing loss.  Service connection will be 
awarded for any disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain 
statutorily enumerated disorders, such as organic diseases of 
the nervous system, may be presumed to have been incurred in 
service if they manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999).  Service connection is 
also warranted for a disability which is proximately due to 
or the result of a service connected disability.  38 C.F.R. 
§ 3.310 (1999).  In evaluating any claim, the VA must extend 
the benefit of the doubt to any claimant whenever the 
evidence is in balance between the positive and the negative.  
38 U.S.C.A. § 5107(b) (West 1991).  

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, meaning it is plausible.  38 
U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The evidence of record indicates 
that the veteran is service connected for bilateral otitis 
media, and has a current diagnosis of severe bilateral 
sensorineural hearing loss.  Additionally, a VA audiologist 
has suggested a possible nexus between the veteran's otitis 
media and his hearing loss.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. App. 92 
(1993); Grivois v. Brown, 6 Vet. App. 136 (1994); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Because the veteran's claim 
for service connection is well grounded, the VA has a 
statutory duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).

For the reasons to be noted below, the preponderance of the 
evidence is against the veteran's for service connection for 
bilateral hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The numerous audiological examinations of record confirm a 
current diagnosis of bilateral sensorineural hearing loss, as 
defined by the applicable regulations.  However, a grant of 
service connection requires evidence that this current 
disability results from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).

The veteran's service medical records confirm a diagnosis of 
bilateral otitis media, and his right ear hearing acuity had 
declined to 10/15 at one point during his treatment.  
However, by the time of his January 1947 service separation 
examination, his hearing was 15/15 bilaterally.  
Additionally, subsequent VA medical examinations that same 
year revealed bilateral hearing acuity of 20/20 on spoken and 
whispered word hearing tests, although "negligible" hearing 
loss of the left ear was diagnosed.  No hearing loss was 
diagnosed in the veteran's right ear.  Despite the testing 
results of 20/20 hearing bilaterally at the time of his 
service discharge, the veteran may nevertheless establish 
service connection for current hearing disability by showing 
that the current disability is causally related to service.  
Hensley v. Brown, Vet. App. 155, 160 (1993).  The veteran may 
also demonstrate that his bilateral hearing loss is due to or 
the result of his service connected bilateral otitis media, 
in order to be afforded service connection.  38 C.F.R. 
§ 3.310 (1999).  However, neither situation has been 
indicated by the evidence.  

Subsequent to 1947, the next medical diagnosis of hearing 
loss in either ear dates to 1986, when a private doctor 
diagnosed extensive bilateral hearing loss.  However, he did 
not suggest either that this hearing loss was incurred during 
the veteran's service, or within a year thereafter, or was 
due to or resulting from otitis media.  A VA audiologist 
suggested the veteran's hearing loss "could be due to" a 
history of otitis media, but ultimately deferred that 
question to a physician.  The same VA physician subsequently 
examined the veteran on three occasions, in July 1997, May 
1998, and January 1999, and determined no link existed 
between the veteran's bilateral sensorineural hearing loss 
and his service connected bilateral otitis media or his 
military service.  In the doctor's opinion, the veteran's 
hearing loss had its onset in approximately 1954.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In the present case, both the VA audiologist and the VA 
physician were able to personally examination the veteran, as 
well as consider his medical history.  However, the physician 
is eminently more qualified to offer an opinion on issues of 
medical causation, which the audiologist herself explicitly 
acknowledges by suggesting the nexus issue "be directed 
toward an ENT physician."  Additionally, the audiologist 
couched her opinion in speculative language, suggesting a 
causal relationship "could" exist, without stating such a 
relationship is likely or even probable.  In contrast, the VA 
physician expressed "serious doubt" that the veteran's 
bilateral otitis media was related to his bilateral 
sensorineural hearing loss.  This opinion will be granted 
more probative weight by the Board.  

The veteran himself has suggested his service connected 
bilateral otitis media has directly resulted in his severe 
bilateral hearing loss; however, as a layperson, he is not 
qualified to offer medical opinions binding on the Board.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

The veteran has not otherwise submitted evidence tending to 
show his current bilateral sensorineural hearing loss either 
originated in service, or within a year thereafter, or can be 
traced back to a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(1999). For these reasons, the preponderance of the evidence 
is against the veteran's claim, and service connection for a 
bilateral sensorineural hearing loss must be denied.  


ORDER

1.  An increased (compensable) rating for the veteran's 
bilateral otitis media is denied.  

2.  Service connection for bilateral sensorineural hearing 
loss is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

